DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Elizabeth Daughtery, Reg. No. 74,684 on 01/14/2022.

Amend the claims of the present invention as follows:
13. (Currently Amended) A light-emitting diode (LED) device, comprising:
a semiconductor epitaxial structure including a first semiconductor epitaxial layer, a second semiconductor epitaxial layer, and a light-emitting layer interposed between said first semiconductor epitaxial layer and said second semiconductor epitaxial layer;
a packaging substrate unit for support;
an insulating substrate having two opposite surfaces;
a first metal layer disposed on one of said two surfaces of said insulating substrate; and 
a second metal layer disposed on the other one of said two surfaces of said insulating substrate, 
wherein said first metal layer, said second metal layer and said insulating substrate cooperatively form a capacitor structure that is electrically connected in parallel to said semiconductor epitaxial structure;
wherein said packaging substrate unit includes a packaging substrate, and a first conductive layer and a second conductive layer that are disposed on said packaging substrate and that are spaced apart from each other, said first metal layer being electrically connected to said first conductive layer, said second metal layer being electrically connected to said second conductive layer.

15. (Cancelled) 
16. (Currently Amended) The LED device of claim 13, wherein one of said first and second metal layers is interposed between said insulating substrate and said packaging substrate unit.
17. (Cancelled)  
18. (Currently Amended) The LED device of  claim 13, further comprising a first electrically connecting element that is electrically connected to said first semiconductor epitaxial layer, and a second electrically connecting element that is electrically connected to said second semiconductor epitaxial layer.  


Allowable Subject Matter
Claims 13, 16 and 18-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 13, 16 and 18-30 are allowed because all prior arts on record on record either singularly or in combination fail to anticipate or render obvious a light-emitting diode (LED) device according to the amendment of claim 13, in combination with the rest of claim limitations as claimed and defined by the Applicant.
Pertinent Prior Arts
Listed in the attached PTO-892 Form are pertinent prior arts disclosing similar inventive concept as the current application.

Conclusion
7. 			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722(303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819